DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosure” in line 1.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 4/8/2022 is acknowledged.
Claims 2-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessup et al. (US Patent 7,097,204).
	Re claim 17, Jessup et al. discloses an assembly for a motor vehicle, comprising a first connector (41) configured to connect to a first attachment component on a body of the motor vehicle adjacent a door opening of the motor vehicle (as shown in figure 1, the sleeper cab 12 is adjacent a door of a motor vehicle), a second connector (65c) configured to connect to a second attachment component on the body spaced-apart from the first attachment component in a vertical direction; and an accessory (shown in figure 4) connected to the first connector and the second connector, wherein the accessory provides a piece of furniture (a bed 13).
	Re claim 18, the piece of furniture is a bed (14).
	Re claim 19, a cover (30, figure 4) at least partially encloses the piece of furniture.
	The bed is capable of being used as a table. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jessup et al. (US Patent 7,097,204B2) in view of Choi (US Patent 10,253,521B2) 
	Jessup et al. discloses all the limitations of the claims except the accessory includes a light, the light is arranged adjacent a top of the cover.
	Choi teaches an accessory light (40) for use in a flexible cloth member (20) above a sleeping area.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify an accessory, such as that disclosed by Jessup et al., to have a light arranged adjacent to a top of the cover, as taught by Choi, in order to provide light to the sleeping area of the vehicle for a user of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle accessories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
July 14, 2022